Tompkins, J.,
delivered the opinion of the court.
Abram Kelly commenced his suit before a justice of the peace in , the county of Monroe, and judgment being given against him, he ap-|, pealed to the circuit court in that county.
When the cause was brought into the circuit court neither party requiring a jury, it was submitted to the circuit court sitting to try the cause, both as judge and jury. A new trial was prayed for all the common reasons, and refused. Much evidence was given by each party to the suit, and no instructions were asked by either; that is to say, the court was asked to decide no point oflaw arising on the evidence given, although such instructions or decisions might well have been asked.— The 31st section of the act to regulte the practice in the supreme court on appeals and writs of error in civil cases, directs that, “No exception shall be taken in an appeal or writ of error, to any proceedings in the circuit court except such as shall have been expressly decided by such court.”
The court as before observed was required to decide no point of law; this court then cannot tell whether or not it misconceived the law, or whether it did not believe the evidence of the plaintiff in error. The jury or court that tries a cause on the evidence has opportunities far better than this court has, to judge of the credit due such evidence ; and therefore it is always unwilling to disturb a verdict, especially one found by the circuit court, when that court has not been required to decide the law arising on the evidence given.
The judgment is affirmed.